DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1, 9, 10 recites execute diagnosis of the battery based on the acquired information about the battery, and in the diagnosis of the battery, the processor being configured to determine, as a first determination, whether there is abnormality about a first item corresponding to a first state, based on a result of a determination of whether the state of the battery matches the first state, at a time point when a first time elapses from start of the diagnosis of the battery, when the vehicle is at a standstill, the determination of whether the state of the battery matches the first state being based on the information about the battery, to end the diagnosis of the battery, when the processor determines in the first determination that there is no abnormality about the first item, and to continue the diagnosis of the battery and determine, as a second determination, whether there is abnormality about the first item, after the time point when the first time elapses from the start of the diagnosis of the battery, when the processor determines in the first determination that there is abnormality about the first item [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
In combination with Independent Claim 1, Claim(s) 2-8 recite(s) wherein in the diagnosis of the battery, the processor is configured to determine, as the first determination, whether there is abnormality about the first item to an n-th item corresponding to the first state to an n-th state, based on a result of a determination of whether the state of the battery matches the first state to the n-th state, at the time point when the first time elapses from the start of the diagnosis of the battery, when the vehicle is at a standstill, the n being an integer of 2 or more, theTSN201910653US00, FT2019-0352/US TFN190960-USdetermination of whether the state of the battery matches the first state to the n-th state being based on the information about the battery, to end the diagnosis of the battery, when the processor determines in the first determination that there is no abnormality about each of the first item to the n-th item, and to continue the diagnosis of the battery and determine, as the second determination, whether there is abnormality about one or more items among the first item to the n-th item, after the time point when the first time elapses from the start of the diagnosis of the battery, when the processor determines in the first determination that there is abnormality about the one or more items.  wherein the processor is configured to continue the diagnosis of the battery about all of the first item to the n-th item, as the second determination, and determine whether there is abnormality about all of the first item to the n-th item, after the time point when the first time elapses from the start of the diagnosis of the battery, when the processor determines in the first determination that there is abnormality about the one or more items.  wherein the processor is configured to continue the diagnosis of the battery about the one or more items and sub-items, as the second determination, states that correspond to the sub-items depending on states that correspond to the one or more items, and determine whether there is abnormality about the one or more items and the sub-items, after the time point when the first time elapses from the start of the diagnosis of the battery, when the processor determines in the first determination that there is abnormality about the one or more items. wherein the processor is configured to determine, as the second determination, that there is abnormality about an item for which the processor determines in the first determination that there is abnormality when an abnormal state of the item for which the processor determines in the firstTSN201910653US00, FT2019-0352/US TFN190960-USdetermination that there is abnormality has consecutively continued for a second time from a time point after the start of the diagnosis of the battery and before the first time elapses.  wherein the second time is set for each item.  wherein the processor is configured to execute the first determination with a certain period, and to determine that there is abnormality about an item for which the processor determines in the first determination that there is abnormality a certain number of times in a row, as the second determination.  wherein in the diagnosis of the battery, the processor is configured to determine, as a third determination, whether there is abnormality about the item, for a longer time than the first time, from the start of the diagnosis of the battery, with a certain period, when the vehicle is not at a standstill [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation]. 
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. a processor configured to: Examiner interprets these limitations to merely uses a computer as a tool to perform the identified abstract idea);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. acquire information about the battery that includes at least one of voltage, current and temperature; A vehicle on which the battery diagnosis device according to claim 1 is mounted; Examiner interprets these limitations to be generic computer functions (i.e., generic data acquisition) to facilitate the identified abstract idea); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. A battery diagnosis device configured to diagnose a state of a battery mounted on a vehicle; Examiner interprets these limitations to generally link the identified abstract idea to a particular technological environment or field of use). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, See Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 for evidence. Further see cited references for evidence of a generic vehicle comprising generic computer structure).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SATO (US 2013/0338867) teaches VEHICLE AND DETERIORATION DIAGNOSIS METHOD FOR POWER STORAGE DEVICE;
USUI ET AL. (US 6,006,146) teaches METHOD AND APPARATUS FOR DIAGNOSIGN A VEHICLE;
SUGANUMA ET AL. (US 2009/0281689) teaches ELECTRONIC CONTROL SYSTEM FOR VEHICLES;
YAMAMOTO (US 2014/0333315) teaches MONITORING SYSTEM AND VEHICLE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864